DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.
3.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, the specification does not reasonably provide enablement for “generating, in response to determining that the abnormality detection algorithm the manufacturing process is not generated…”. In the specification, discloses “On the other hand, when the detection algorithm AL corresponding to the identification information DI is not stored in the algorithm storage unit ADB, the detection target identification unit TGR transmits an unsupported notification NN to the abnormality detection unit EDT and issues a generation request GR to the algorithm generation unit ALG. The algorithm generation unit ALG includes, for example, the identification information DI. When receiving the unsupported notification NN, the abnormality detection unit EDT does not detect an abnormality in the detection target signal TS.(page 9, line 24-page 10, line 7).
Claims 2-10 are rejected because they incorporate the deficiencies of claim 1.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,409,260. Although the claims at issue are not identical, they are not patentably distinct from each other because they .
	After analyzing the language of the claims, initially it should be noted that the Patent No. 10,409,260, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1 and 11 of the instant application is anticipated by patent claims 1 and 8 in that claims 1 and 8 of the patent contains all the limitations of claims 1 and 11 of the instant application. Claims 1 and 11 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
9.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 10,409,260
Instant Application (16/522354)
1.  An abnormality detection system to which identification information of a detection target and a detection target signal obtained from a monitor signal 
of the detection target are input and that detects an abnormality of the detection target signal, comprising: an algorithm storage unit that stores therein a detection algorithm corresponding to the identification information; an abnormality detection unit that detects the abnormality in the detection target signal using the detection algorithm corresponding to the 
identification unit that determines whether the detection algorithm corresponding to the identification information is stored in the algorithm storage unit and issues a generation request when the detection algorithm is not stored therein, and an algorithm generation unit that generates the detection algorithm corresponding to the identification information using the detection target signal according to the generation request.


manufacturing device processes a semiconductor device under the manufacturing condition based on the recipe ID from the management device and outputs a monitor signal indicative of a state of the processing, and wherein the 
abnormality detection device comprises: a target signal selection unit that 
specifies a detection target signal to be detected from among the monitor 
signals;  an algorithm storage unit that stores therein a detection algorithm 
corresponding to the identification information;  an abnormality detection unit 
that detects an abnormality in the detection target signal using the detection 
algorithm corresponding to the identification information stored in the 
algorithm storage unit;  a detection target identification unit that determines 
whether the detection algorithm corresponding to the identification 
.


Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See detailed rejection indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mar. 26, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115